United States Court of Appeals
                     For the First Circuit


No. 06-2410

                       DEBORAH GALARNEAU,

                      Plaintiff, Appellee,

                                v.

          MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on October 12, 2007 is
amended as follows:

     On page 13, line    21:   Replace   "February   6,   2005"   with
"February 6, 2004."

     On page 33, second line of the block quote: Replace "In think
under 408" with "I think under 408."